Name: Commission Regulation (EEC) No 470/82 of 25 February 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/46 Official Journal of the European Communities 27. 2. 82 COMMISSION REGULATION (EEC) No 470/82 of 25 February 1982 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission, that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 926/81 (3), as last amended by Regulation (EEC) No 184/82 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 926/81 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . O OJ No L 90, 4. 4. 1981 , p. 26. (3) OJ No L 93, 6 . 4. 1981 , p . 38 . (4) OJ No L 20, 28 . 1 . 1982, p. 16. 27. 2. 82 Official Journal of the European Communities No L 56/47 ANNEX to die Commission Regulation of 25 February 1982 fixing die import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 48 from 1 to 7 March 1982 (J) Week No 49 from 8 to 14 March 1982 (') Week No 50 from 15 to 21 March 1982 (') Week No 51 from 22 to 28 March 1982 (') Week No 52 from 29 March to 4 April 1 982 (') 02.01 A IV b) 1 60-975 64-095 66-458 70-710 76-800 2 42-683 44-867 46-521 49-497 53-760 3 67-073 70-505 73-104 77781 84-480 4 79-268 83-324 86-395 91-923 99-840 5 aa) 79-268 83-324 86-395 91-923 99-840 bb) 110-975 116-653 120-954 128-692 139-776 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulation (EEC) No 3019/81 and Commission Regulation (EEC) No 19/82.